United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Denver, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John S. Evangelisti, Esq., for the appellant
No appearance, for the Director

Docket No. 10-1337
Issued: April 19, 2011

Oral Argument September 1, 2010

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 14, 2010 appellant filed a timely appeal from an October 30, 2009 merit decision
of the Office of Workers’ Compensation Programs that affirmed a rescission of his claim.
Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to rescind acceptance of appellant’s
claim on the grounds that he was not in the performance of duty when injured on April 18, 2007.
On appeal, counsel contends that appellant’s injury occurred in the performance of duty
because he was in travel status and the employing establishment paid his mileage from his home
in Conifer, Colorado to the Denver International Airport (DIA).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On April 18, 2007 appellant, then a 47-year-old federal air marshal whose duty station was
in Denver, Colorado, sustained multiple injuries in a head-on collision while traveling from his
home in Conifer, Colorado to the Denver, Colorado airport.2 On April 26, 2007 the Office
accepted the claim.3 By letter dated May 9, 2007, the employing establishment controverted the
claim, stating that appellant was not in the performance of duty at 7:30 a.m., when the motor
vehicle accident occurred as he was traveling to work. The employing establishment noted that an
air marshal is not in duty status until arrival at the duty station; that he was not scheduled for duty
until 12:45 p.m. on April 18, 2007; that he was not in official travel status at the time of the injury;
that he was not traveling in a government vehicle; and that per diem would not begin until 2:15
p.m., appellant’s scheduled departure time.
The employing establishment submitted copies of local travel and temporary travel
policies. They provided that an air marshal could not claim mileage, tolls, parking or any other
expenses for travel between his or her office and the field office. For missions originating within
50 miles of the field office, travel time began with the departure of the marshal’s scheduled
outbound flight and ended with the arrival of the scheduled inbound flight and when missions
originated at airports outside the 50 mile radius of the field office, travel time began when the
marshal departed his or her residence or field office en route to the airport and ended with the
arrival of the marshal at his or her residence or field office. The Denver area field office is
approximately 10 miles from DIA.
By letter dated May 23, 2007, the Office proposed to rescind acceptance of the claim on
the grounds that appellant was not in the performance of duty at the time of the April 18, 2007
motor vehicle accident. On July 16, 2007 it finalized the rescission.
Appellant timely requested a hearing, that was held on November 28, 2007. At the
hearing, counsel asserted that appellant was on duty at the time of his accident and was in the
performance of duty because travel to the airport was incidental to his mission. Appellant testified
that, on the date of injury, he intended to go to the Denver field office to drop off paperwork on his
way to DIA.
In an April 9, 2008 decision, an Office hearing representative affirmed the July 16, 2007
decision.

2

Appellant’s home in Conifer, Colorado is approximately 56 miles from DIA. He was not at fault in the accident
that occurred when the other driver fell asleep and crossed the median.
3

The claim was accepted for concussion with loss of consciousness of unspecified duration; contusion of chest
wall; closed fracture of rib(s), unspecified, right; contusion of abdominal wall; open fracture of shaft or unspecified
parts of femur, right; trimalleolar fracture of ankle, closed, right; and open wound of hip and thigh with complications,
right.

2

On January 7, 2009 appellant, through his attorney, requested reconsideration.4 In an
attached affidavit, he asserted that he was always reimbursed for mileage from his home to DIA.
Contrary to his hearing testimony that he intended to stop at the field office on April 18, 2007,
appellant was en route to DIA at the time of the accident. Counsel contended that appellant was in
the performance of duty because he was reimbursed for mileage and was in travel status.5
In a May 8, 2009 merit decision, the Office denied modification of the prior decisions.
On July 29, 2009 appellant, through counsel, requested reconsideration and submitted
expense reimbursement documents for trips taken from June 5, 2008 to June 7, 2009, showing that
he was reimbursed for mileage at the rate of 55.55 cents a mile. In a July 1, 2009 affidavit, he
noted that, when he took trips from DIA, the employing establishment paid for his parking fees
and travel expenses, and reimbursed him for the mileage to and from his home. Appellant retired
effective August 15, 2009.
By decision dated October 30, 2009, the Office denied modification of the prior decisions.
LEGAL PRECEDENT
Section 8128 of the Act provides that the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application.6 The Board
has upheld the Office’s authority to reopen a claim at any time on its own motion under 5 U.S.C.
§ 8128 and, where supported by the evidence, set aside or modify a prior decision and issue a new
decision. The power to annul an award, however, is not an arbitrary one and an award for
compensation can only be set aside in the manner provided by the compensation statute. The
Office’s burden of justifying termination or modification of compensation holds true where the
Office later decides that it has erroneously accepted a claim for compensation. In establishing that
its prior acceptance was erroneous, the Office is required to provide a clear explanation of its
rationale for rescission.7
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness or mishap that might befall
an employee contemporaneous or coincidental with his or her employment. Liability does not
attach merely upon the existence of an employee/employer relation. Instead, Congress provided
for the payment of compensation for “the disability or death of an employee resulting from

4

Appellant had simultaneously filed an appeal with the Board. His attorney requested that the appeal be withdrawn
and, by order dated February 10, 2009, appellant’s appeal, Docket No. 08-1609, was dismissed at his request.
5

Appellant received a third-party recovery.

6

5 U.S.C. § 8128.

7

Amelia S. Jefferson, 57 ECAB 183 (2005).

3

personal injury sustained while in the performance of his duty.”8 The phrase “while in the
performance of duty” has been interpreted by the Board to be the equivalent of the commonly
found prerequisite in workers’ compensation law of “arising out of and in the course of
employment.” In addressing this issue, the Board has stated: “In the compensation field, to occur
in the course of employment, in general, an injury must occur: (1) at a time when the employee
may reasonably be said to be engaged in his or her master’s business; (2) at a place where he or
she may reasonably be expected to be in connection with the employment; and (3) while he or she
was reasonably fulfilling the duties of his or her employment or engaged in doing something
incidental thereto.”9 In deciding whether an injury is covered by the Act, the test is whether, under
all the circumstances, a causal relationship exists between the employment itself, or the conditions
under which it is required to be performed and the resultant injury.10
The Board has recognized, as a general rule, that off-premises injuries sustained by
employees having fixed hours and places of work while going to or coming from work, are not
compensable as they do not arise out of and in the course of employment. Such injuries are
merely the ordinary, nonemployment hazards of the journey itself which are shared by all
travelers. There are recognized exceptions which are dependent upon the particular facts relative
to each claim: (1) where the employment requires the employee to travel on the highways;
(2) where the employer contracts to and does furnish transportation to and from work; (3) where
the employee is subject to emergency calls, as in the case of firemen; and (4) where the employee
uses the highway to do something incidental to his employment with the knowledge and approval
of the employer.11
In addressing the coming and going rule, Larson states, “When the employee is paid an
identifiable amount as compensation for time spent in a going or coming trip, the trip is within the
course of employment.”12 The Board has held that an exception to the general going and coming
rule is made for travel from home when the employee is to perform a “special errand.” In such a
situation the employer is deemed to have agreed, expressly or impliedly, that the employment
service should begin when the employee leaves home to perform the special errand. Ordinarily,
cases falling within this exception involve travel which differs in time, or route, or because of an
intermediate stop, from the trip which is normally taken between home and work. In such a case,
the hazard encountered in the trip may differ from that involved in normally going to and returning
from work. The essence of the exception, however, is not found in the fact that a greater or
different hazard is encountered but in the agreement to undertake a special task. For this reason,

8

5 U.S.C. § 8102(a); Angel R. Garcia, 52 ECAB 137 (2000).

9

George E. Franks, 52 ECAB 474 (2001).

10

Mark Love, 52 ECAB 490 (2001).

11

Connie J. Higgins (Charles H. Higgins), 53 ECAB 451 (2002); Melvin Silver, 45 ECAB 677 (1994).

12

A. Larson, The Law of Workers’ Compensation § 14.06(1) (2008).

4

coverage is afforded from the time the employee leaves home, even though in time and route the
journey may be, in part, identical to that normally followed in going to work.13
Regarding payment for expense of travel, Larson states that “in the majority of cases
involving a deliberate and substantial payment for the expense of travel, or the provision of an
automobile under the employee’s control, the journey is held to be in the course of
employment.”14
In his treatise, The Law of Workers’ Compensation, Larson sets forth the general criteria
for performance of duty as it relates to travel employees or employees on temporary-duty
assignments, as follows:
“Employees whose work entails travel away from the employer’s premises are held
in the majority of jurisdictions to be within the course of their employment
continuously during the trip, except when a distinct departure on a personal errand
is shown. Thus, injuries arising out of the necessity of sleeping in hotels or eating
in restaurants away from home are usually held compensable.”15
The Board has similarly recognized that the Act covers an employee 24 hours a day when
the employee is on travel status and engaged in activities essential or incidental to such duties.16
ANALYSIS
The facts in this case are not in dispute. Appellant’s duty station was in Denver, Colorado.
On April 18, 2007 he left his home in Conifer, Colorado in the early morning and was injured in a
motor vehicle accident at approximately 7:30 a.m. on U.S. highway 285 as he was traveling to
assume his federal duties as an air marshal on a flight that left DIA that day at 2:15 p.m.
Appellant was reimbursed for mileage from his home to DIA. On April 26, 2007 the Office
accepted that he sustained multiple injuries caused by the April 18, 2007 motor vehicle accident.
On July 16, 2007 it rescinded acceptance of appellant’s claim on the grounds that he was not in the
performance of duty at the time of the April 18, 2007 motor vehicle accident. At oral argument,
counsel asserted that the rescission was in error because appellant was in travel status at the time
of the accident and the employing establishment reimbursed him for mileage from his home to
DIA.

13

Elmer L. Cook, 11 ECAB 163 (1964).

14

A. Larson, supra note 12 at § 14.07(1).

15

Id. at § 25.01 (2008); see also Susan A. Filkins, 57 ECAB 630 (2006); Lawrence J. Kolodzi, 44 ECAB
818 (1993).
16

See Ann P. Drennan, 47 ECAB 750 91996); Richard Michael Landry, 39 ECAB 232 (1987) and cases cited
therein.

5

The Board finds that the Office properly supported the rescission of its acceptance of
appellant’s claim. As a result of being provided new information from the employing
establishment, a complete review of appellant’s file was undertaken.
Regarding whether appellant was in travel status and therefore in the performance of duty
when the motor vehicle accident occurred at 7:30 a.m. on April 18, 2007, he did not have fixed
hours. Although he had a fixed duty station at the Denver field office, much of his work was spent
in air travel. Therefore, neither the general rule regarding off-premises injuries nor the exceptions
to that rule are applicable.17 While an employee whose work entails travel away from the
employer’s premises is held to be within the course of his or her employment continuously during
the trip,18 appellant’s accident occurred at 7:30 a.m., more than five hours before his 12:45 p.m.
scheduled arrival at DIA and more than six hours before his scheduled flight departure at 2:15
p.m.19
Employing establishment policies provide that an air marshal, who is departing from a
flight from an airport within 50 miles of an employee’s duty station, as in this case, is not in travel
status until the scheduled departure of the flight, which was 2:15 p.m. In rescinding acceptance of
appellant’s claim, the Office found that, at the time of acceptance, the employing establishment
implied that he was on official duty at the time of the April 18, 2007 motor vehicle accident. After
being informed by the employing establishment that appellant would not be on official duty that
day until 12:45 p.m. or be on travel status until 2:15 p.m., he was found not in the performance of
duty when injured. The April 18, 2007 motor vehicle accident occurred at 7:30 a.m., more than
four hours before he was to report for duty. Appellant was not reasonably in travel status at the
time of the 7:30 a.m. motor vehicle accident.
Turning to consideration of travel reimbursement, the Board finds that it is not readily
apparent that, because appellant was reimbursed for mileage for the trip from his home to either
the Denver field office or DIA, the monetary reimbursement from his employer constituted “all or
substantially all” of the cost of his travel to work such as to constitute a “deliberate and substantial
payment” of the expenses of travel so as to bring the trip itself within the course of employment.
Larson indicates that a majority of such cases involve the determination of whether a “deliberate
and substantial payment” was made for the expense of the travel.20 Factors to consider include
whether an automobile is provided for the travel, whether transportation involves a considerable
distance or payment is made as a special inducement to hire.21 Larson notes, however, that a
17

Connie J. Higgins (Charles H. Higgins), supra note 11.

18

Supra note 16.

19

The Board finds appellant’s hearing testimony that he planned to go by the field office on his way to the airport
on April 18, 2007 more persuasive than his later affidavit.
20

A. Larson, supra note 12 at § 14.04(1).

21

Id. at § 14.07(2).

6

travel allowance must be distinguished from mere extra pay, i.e., added compensation with no
evidence that the travel is sufficiently important in itself to be regarded as part of the service
performed.22 The treatise discusses several court cases which have noted that to apply an
exception to the going and coming rule, the employer must defray “all or substantially all” of the
cost of travel.23
In Jon Louis Van Alstine, the employee was working a detail at an alternative work site.
The Board noted that the employee was reimbursed at 31 cents a mile for the 13-mile difference
between the work sites but found it readily apparent that this monetary reimbursement from his
employer was not for “all or substantially all” of the cost of his travel to work.24
In this case, appellant was reimbursed for mileage from his home to either his duty station
or to DIA at the rate of approximately 55 cents a mile. The Board finds that the reimbursement for
mileage by his employer was employing establishment policy but not intended to cover “all or
substantially all” of the cost of his travel to work. The reimbursement for mileage in this case
does not constitute a “deliberate and substantial payment” of the expenses of travel. Furthermore,
under most circumstances, the travel must be sufficiently important in itself to be regarded as part
of the service performed and therefore within the performance of the employee’s duties.25 There
is no evidence to support that appellant was on a special mission at the time he left home on
April 18, 2007. The facts do not show that the trip was in any way different than his ordinary
commute for a scheduled flight. Appellant did not establish any special degree of inconvenience
or urgency or show that the trip, in and of itself, was a substantial part of any service for which he
was employed.26 His trip to work was to report at his assigned time and no different from that of
other federal air marshals. The drive to work was no more for the benefit of the employing
establishment than any other workers’ commute. Appellant’s 56-mile commute that morning was
for his own convenience not by any mandate of the employing establishment.
The Board therefore finds that the Office properly reopened appellant’s claim for further
review and determined that he was not in the performance of duty at the time of the April 18, 2007
motor vehicle accident.

22

Id. at § 14.07(3).

23

See Ricciardi v. Aniero Concrete Co., 64 N.J. 60, 312 A.2d 139 (1973). The employer paid 40 percent of the
commuting expenses which was found an inadequate percentage to bring the accident under the exception to the going
and coming rule.
24

56 ECAB 136 (2004).

25

A. Larson, supra note 12 at § 14.07(3); see R.C., 59 ECAB 427 (2008).

26

Jon Louis Van Alstine, supra note 24.

7

CONCLUSION
The Board finds that the Office properly rescinded acceptance of appellant’s claim.
ORDER
IT IS HEREBY ORDERED THAT the October 30, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 19, 2011
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

